     Case: 1:20-cv-04270 Document #: 15 Filed: 09/17/20 Page 1 of 2 PageID #:61




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 D’ANDRE BRADLEY; DAVID D.                       )
 MOORE; TARA D. MOORE; BRETT O.                  )
 SHELTON; ILLINOIS STATE RIFLE                   )
 ASSOCIATION; and, SECOND                        )
 AMENDMENT FOUNDATION, INC.                      )
                                                 )
         Plaintiffs,                             )
                                                     No. 20-cv-4270
                                                 )
    v.                                           )
                                                     Judge Ronald A. Guzman
                                                 )
 BRENDAN F. KELLY, in his official               )
 capacity as Direct of the Illinois State        )
 Police; and JESSICA TRAME, in her               )
 official capacity as Bureau Chief of the        )
 Illinois State Police Firearms Services         )
 Bureau,                                         )
                                                 )
         Defendants.                             )

                                       NOTICE OF FILING

         Please take notice that the Defendants in Thomas et al. v. Kelly et al., No. 20-cv-734

(N.D. Ill) filed a motion pursuant to Local Rule 40.4 to reassign this case to Judge Mary M.

Rowland, as related to Thomas. This motion to reassign based on relatedness is attached as

Exhibit A to this notice.

September 17, 2020                                     Respectfully submitted,

                                                       KWAME RAOUL
                                                       Attorney General of Illinois
                                                        /s/ Mary A. Johnston
                                                       Mary A. Johnston
                                                       Office of the Illinois Attorney General
                                                       100 West Randolph Street
                                                       Chicago, Illinois 60601
     Case: 1:20-cv-04270 Document #: 15 Filed: 09/17/20 Page 2 of 2 PageID #:62




                                CERTIFICATE OF SERVICE

I certify that on September 17, 2020, I caused a copy of the foregoing Notice of Filing to be filed
electronically on CM/ECF, which will cause a notice of filing to be sent to all counsel of record
who have entered appearances.

                                                      /s/ Mary A. Johnston
